By the Court, Harris, J.
The note in question was made by the defendant upon á valid consideration. Suffir agreed to carry for him two cargoes of stone. Had he performed this agreement, no one would have doubted the validity of the note. If he has not performed the agreement, he is still liable in damages for the breach of his contract. ' Whether performed or not, the agreement itself was a sufficient consideration for the note.
The plaintiff had entered into another contract with Suffir. He had agreed to sell him a vessel, and Suffir had agreed to make certain payments. For a part of one of these payments, instead of giving his own note, Suffir transferred to the plaintiff the note he had received of the defendant. The defendant owed the note to Suffir, and Suffir owed the amount of the note to the plaintiff. Thus the plaintiff became the holder of the note for . a valuable consideration. The fact that the plaintiff had resumed the possession of the vessel, according to the terms of his contract with Suffir, would not absolve the latter even, from his liability to pay his notes given for the price of the vessel.
/ Much less would it be available as a ground of defense to the defendant in this action, who was a stranger to the contract for the purchase of the vessel. The plaintiff had received the note, valid in its origin and negotiable in form, and bad agreed, when *23it should be paid, to apply it upon a valid debt he had against Suffir. I can see no legal ground upon which the payment of the note can be successfully resisted. I think the judgment should be reversed, and a new trial granted, with costs to abide the event of the suit.
[Albany General Term,
May 5, 1856.
Harris, Watson and Gould, Justices.]